Chief Judge HODGSON
(concurring in the result):
I am in full agreement with the majority’s disposition of this case. However, I would go farther and hold that while money buys weapons and material which become military property, the money itself does not attain that status. Thus, it’s nature as appropriated or non-appropriated funds is immaterial, and a nexus must exist between the property alleged as military in nature and its intended use by the military.
At trial the prosecution successfully maintained that while money and commercial paper themselves are not uniquely military in nature, the purpose to which they are put can cause them to be classified that way. It was argued that the money paid by billeting patrons is used for the upkeep of on-base billeting quarters that house military personnel which, in turn, plays a key role in accomplishing the Air Force mission. Ergo, the missing funds were military property. This is an ingenious argument, but I cannot accept it. I take a narrower view of what constitutes “military property.” See United States v. Schelin, 12 M.J. 575 (A.F.C.M.R.1981), aff'd 15 M.J. 218 (C.M.A.1983).
One final comment. Larceny of military property of a value of more than $100.00 is punishable by a dishonorable discharge, total forfeitures, and 10 years confinement whereas theft of non-military property of the same value is punishable by a dishonorable discharge, total forfeitures, and five years confinement. Here the government charged the missing base billeting office funds as “military property" thus doubling the potential period of confinement. See MCM 1984, Part IV, paragraph 46(e)(1)(c) & (d). It would appear that a punishment that includes five years confinement could adequately satisfy the interests of justice. The gravamen of the offense was the embezzlement of money, not the theft of “military property.”